MOSCOWITZ, District Judge.
An exception has been filed to the following interrogatory proposed by proctors for the Shamrock Towing Company, Inc., claimant-respondent :
“5. Annex a true and correct copy of the log of the fixeboat ‘Cornelius W. Lawrence’ for June 3, 1933 in so far as it contains any and all entries with reference to the fire, referred to in the pleadings herein.”
The sole objection made to this interrogatory is that there is no authority for granting the same. The following eases sustain the proposition that a copy of the log may be obtained by means of an interrogatory: The City of Taunton (D. C. E. D. N. Y. 1925) 11 F.(2d) 285; The Commonwealth (D. C. E. D. N. Y. 1923) 11 F.(2d) 284; The Forest T. Crosby (D. C.) 34 F.(2d) 719.
Exception overruled.
Settle order on notice.